Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCEThe following is an examiner's statement of reasons for allowance: 
The closest prior art is WO 2008148836 to Bradley, D. et al., which discloses (Example 1) the compound below:

    PNG
    media_image1.png
    171
    244
    media_image1.png
    Greyscale

This differs from the claimed genus in having a pyrazole group rather than a pyrimidine group, as instantly claimed.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622